DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s Amendment filed on December 17, 2020.  Claim 1, 4, 6-10, 13 and 15-18 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Midgen et al (US Pat. Pub. No. 2013/0086180) in view of Ota et al (US Pat. Pub. No. 2017/0004641) further in view of Aggarwal et al (US Pat. Pub. No. 2019/0159166) and further in view of Liu (US Pat. Pub. No. 2015/0161246).

Regarding claim 1, Midgen et al discloses a device comprising: a receiver configured to receive a text message from an outside (paragraph 40 the message manager module receives a message); an output device configured to output a notification about the text message and a reception of the text message (paragraph 4 user interface to display the message); and a controller configured to determine a grade of the text message transferred from the receiver, and control the output device based on the determined grade (paragraph 41 message classifier classifies the message); the controller selects a device included in the output device based on at least one of a user schedule, an address book, a relationship with an occupant, or the determined grade of the text message which are stored in advance (paragraph 74).  
Midgen et al fails to explicitly disclose a vehicle; wherein the controller extracts a keywords included in the text message based on a morpheme analysis determination model and determines the grade of the text message based on the extracted keyword.  However, in the same field of endeavor, Ota et al discloses a vehicle (see at least paragraph 29); wherein the controller extracts a keywords included in the text message based on a morpheme analysis determination model and determines the grade of the text message based on the extracted keyword (see at least paragraphs 118 and 137).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ota et al into the system of Midgen et al for purpose of classifying notification information into a plurality of predetermined patterns of display modes; it would display without interrupting the driving of the vehicle.
Midgen et al and Ota et al fails to explicitly disclose wherein the controller determines whether the text message is outputted by a single output device or multiple output device based on the determined grade of the text message.  However, in the same field of endeavor, Aggarwal et al discloses wherein the controller determines whether the text message is outputted by a single output device or multiple output device based on the determined grade of the text message (see at least paragraphs 9 and 14 discloses that the message can be outputted audibly and graphically).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Aggarwal et al into the system of Midgen et al and Ota et al for purpose of notification output; it would reduce user distraction.
Midgen et al, Ota et al and Aggarwal et al fails to explicitly disclose the controller determines the grade of the text message by comparing the extracted keyword with a user schedule and matching the extracted keyword with the user schedule.  However, in the same field of endeavor, Liu discloses the controller determines the grade of the text message by comparing the extracted keyword with a user schedule and matching the extracted keyword with the user schedule (see at least paragraphs 47 the keyword is matched with the user schedule).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Liu into the system of Midgen et al, Ota et al and Aggarwal et al for purpose of extracting keywords from text messages and matching the keyword; as it would make it more convenient for users to get in other function modules.
Regarding claim 4, Midgen et al discloses the controller determines the grade of the text message by comparing a calling number of the text message with an address book (paragraph 74).  
Regarding claim 6, Midgen et al discloses the device includes at least one of an audio video navigation (AVN), a hands-free device, or a speaker (paragraph 69).  
Regarding claim 7, Midgen et al discloses the controller determines a timing for outputting the text message based on the determined grade of the text message, and controls the output device based on the determined timing (paragraph 41).  
Regarding claim 8, Ota et al discloses the output device outputs the text message based on the determined timing and a traveling state of the vehicle (see at least paragraph 9).  
Regarding claim 9, Midgen et al discloses a storage configured to store at least one of a user schedule, an address book, a morpheme determination model, or an output policy (paragraph 33).  
Regarding claim 10, Midgen et al discloses a method of controlling a device, the method comprising: receiving a text message from an outside (paragraph 40 the message manager module receives a message); determining a grade of the received text message (paragraph 41 message classifier classifies the message); and outputting a notification about the text message or a reception of the text message based on the determined grade of the text message (paragraph 4 user interface to display the message), wherein the outputting of the notification comprises selecting an output device included in the device based on at least one of a user schedule, an address book, a relationship with an occupant, or the determined grade of the text message which are stored in advance (paragraph 74).  
Midgen et al fails to explicitly disclose a vehicle; wherein the controller extracts a keywords included in the text message based on a morpheme analysis determination model and determines the grade of the text message based on the extracted keyword.  However, in the same field of endeavor, Ota et al discloses a vehicle (see at least paragraph 29); wherein the determining a grade comprises: extracting a keyword included in the text message based on a morpheme analysis determination model and determining the grade of the text message based on the extracted keyword (see at least paragraphs 118 and 137).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ota et al into the system of 
Midgen et al and Ota et al fails to explicitly disclose wherein the controller determines whether the text message is outputted by a single output device or multiple output device based on the determined grade of the text message.  However, in the same field of endeavor, Aggarwal et al discloses wherein the controller determines whether the text message is outputted by a single output device or multiple output device based on the determined grade of the text message (see at least paragraphs 9 and 14 discloses that the message can be outputted audibly and graphically).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Aggarwal et al into the system of Midgen et al and Ota et al for purpose of notification output; it would reduce user distraction.
Midgen et al, Ota et al and Aggarwal et al fails to explicitly disclose the controller determines the grade of the text message by comparing the extracted keyword with a user schedule and matching the extracted keyword with the user schedule.  However, in the same field of endeavor, Liu discloses the controller determines the grade of the text message by comparing the extracted keyword with a user schedule and matching the extracted keyword with the user schedule (see at least paragraphs 47 the keyword is matched with the user schedule).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as 
Regarding claims 13, 15-18, see above rejection claims 4 and 6-9.
Response to Arguments
Applicant's arguments, filed on December 17, 2020, with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1 and 10.  See the above rejection of claims 1, 4, 6-10, 13 and 15-18 for the relevant citations found in Midgen et al, Ota et al, Aggarwal et al and Liu disclosing the limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.